 

Exhibit 10.43

SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is between Jon Platt (“you”)
and Warner/Chappell Music, Inc. (“Company”).  You and Company agree as follows:

1.Separation Date.  As you have requested, your employment with Company will end
on December 31, 2018 or an earlier date to be determined by Company in its sole
discretion (the earlier of such dates, “Separation Date”) and as of the
Separation Date you will have no further authority or responsibilities as an
employee of Company; provided, however, that in the event Company so requests
prior to the Separation Date, you agree to render services to Company through
the Separation Date from outside of the office, including being available by
telephone and email.  As of the Separation Date, the Employment Agreement
between you and Company dated February 10, 2016 (the “Employment Agreement”)
will be terminated, with no liability to either you or Company thereunder.  In
addition, (a) as of the Separation Date or an earlier date to be determined by
Company in its sole discretion, you shall resign (i) as an officer and/or
director of Company and its subsidiaries and affiliates (as applicable) and (ii)
from any and all trade association and industry body board seats related to your
employment with Company (which Company and you believe are limited to the
American Society of Composers, Authors and Publishers and the National Music
Publishers’ Association), and (b) as of the date on which you execute this
Agreement, you shall resign from the board of directors of Warner Music Group
Corp., and you hereby further agree to execute promptly at the request of
Company any additional documents necessary to effectuate the provisions of this
sentence.  

2.COBRA; Bonus.

(a)COBRA.  During the period commencing immediately after the Separation Date
and through the last day of the calendar month in which your termination occurs
(such period, the “Benefits Period”), Company shall continue to provide you and
your eligible family members with medical health insurance coverage, including
dental and vision insurance coverage under the group insurance plan maintained
by Company in accordance with the terms of the applicable plans, to the extent
that you had elected such coverage prior to the Separation Date (“Benefits
Coverage”).  Following the Benefits Period, you have the right, in accordance
with and subject to the Consolidated Omnibus Budget Reconciliation Act, as
amended (“COBRA”), at your expense, to elect to continue your and/or your
dependents’ Benefits Coverage for such period of time as required under
COBRA.  Further information regarding COBRA coverage, including enrollment forms
and premium quotations, will be sent to you separately.

(b)Bonus.  You shall be eligible to receive an annual bonus with respect to
Company’s 2018 fiscal year, as determined by Company in accordance with
Paragraph 3(b) of the Employment Agreement, being payable when bonuses in
respect of such fiscal year are paid to employees of Company
generally.  Notwithstanding anything to the contrary in the Employment
Agreement, you shall not be eligible to receive an annual bonus (or a pro-rata
portion thereof) with respect to Company’s 2019 fiscal year.

3.Vacation Pay.  Company will pay you any accrued and unused vacation time and
personal time unreimbursed expenses incurred by you, and all accrued and vested
benefits owed to you in each case through the Separation Date and in accordance
with Company’s policies.

1

--------------------------------------------------------------------------------

 

4.Mutual Waiver and Release.

(a)Waiver and Release by You.  In exchange for your early release from the
Employment Agreement and Company’s release pursuant to Paragraph 4(b), you, on
behalf of yourself, your personal representatives, heirs, estate, successors and
assigns (collectively, “Your Group”), agree to waive, release and forever
discharge Company, its successors, parents, subsidiaries and affiliates, and
their respective directors, officers, agents, representatives and employees
(collectively, “Company Group”) from all claims of any kind.  You, on behalf of
yourself and Your Group, release Company Group from liability for any claims or
damages you may have against it as of the date you sign this Agreement, whether
those claims are known to you or unknown, except for claims that cannot be
waived or released under the law or as otherwise provided in Paragraphs 16 and
17.  Your release on behalf of yourself and Your Group includes all claims
relating to the Employment Agreement, your employment with Company, your
benefits through Company, or the termination of your employment, whether arising
under common law, federal, state or local law, regulation, ordinance or
order.  Examples of claims waived and released by you include, but are not
limited to, any alleged violation of the following laws and other sources of
legal rights, each as amended:

 

•

Sections 1981 through 1988 of Title 42 of the United States Code;

 

•

the Employee Retirement Income Security Act of 1974 (except to the extent
provided otherwise in Paragraph 16);

 

•

the Immigration Reform and Control Act of 1986;

 

•

the Americans with Disabilities Act of 1990;

 

•

the Age Discrimination in Employment Act of 1967;

 

•

the Worker Adjustment and Retraining Notification Act;

 

•

the Genetic Information Non-discrimination Act;

 

•

the Occupational Safety and Health Act;

 

•

the Rehabilitation Act of 1973;

 

•

the Fair Credit Reporting Act;

 

•

the Equal Pay Act;

 

•

the Family and Medical Leave Act;

 

•

Title VII of the Civil Rights Act of 1964;

 

•

the Civil Rights Act of 1991;

 

•

California Family Rights Act – Cal. Gov’t Code §12945.2 et seq.;

2

--------------------------------------------------------------------------------

 

 

•

California Fair Employment and Housing Act – Cal. Gov’t Code §12900 et seq.;

 

•

California Unruh Civil Rights Act – Cal. Civ. Code §51 et seq.;

 

•

Statutory Provisions Regarding the Confidentiality of AIDS Information –Cal.
Health & Safety Code §120775 et seq.;

 

•

California Confidentiality of Medical Information Act – Cal. Civ. Code §56 et
seq.;

 

•

California Military Personnel Bias Law – Cal. Mil. & Vet. Code §394 et seq.;

 

•

the California Occupational Safety and Health Act, Cal. Labor Code §6300 et
seq., and any applicable regulations thereunder;

 

•

the California Consumer Credit Reporting Agencies Act – Cal. Civ. Code §1785 et
seq.; and the California Investigative Consumer Reporting Agencies Act – Cal.
Civ. Code §1786 et seq.;

 

•

other provisions of the California Labor Code that lawfully may be released;

 

•

Los Angeles AIDS-Based Discrimination Ordinance, Los Angeles Municipal Ordinance
§45.80 et seq.;

 

•

California Parental Leave Law;

 

•

California Apprenticeship Program Bias Law;

 

•

California Equal Pay Law;

 

•

California Whistleblower Protection Law;

 

•

Statutory Provisions Regarding California Family and Medical Leave;

 

•

Statutory Provisions Regarding California Electronic Monitoring of Employees;

 

•

the California Investigative Consumer Reporting Agencies Act;

 

•

California Political Activities of Employees Law;

 

•

California Domestic Violence Victim Employment Leave Law;

 

•

California Court Leave Law;

 

•

California Worker Adjustment and Retraining Notification Act;

 

•

any other federal, state, local or other law, or any other federal, state or
local law, rule, regulation, constitution, code, guideline or ordinance;

3

--------------------------------------------------------------------------------

 

 

•

any public policy, contract (oral or written, express or implied), tort law or
common law; and

 

•

any statute, common law, agreement or other basis for seeking or recovering any
award of costs, fees or other expenses, including but not limited to attorneys’
fees and/or costs.

(b)Waiver and Release by Company.  Company, on behalf of itself and Company
Group, waives, releases, and forever discharges you and Your Group from all
claims Company or Company Group may have against you and Your Group as of the
date Company signs this Agreement, under any common law, federal, state or local
law, regulation, ordinance or order, arising out of your employment with
Company, except for any claim that you or Your Group committed a crime or
engaged in acts or omissions to act constituting fraud or other willful
misconduct.

5.Acknowledgments and Affirmations.

You affirm that:

(a)you have not filed, caused to be filed, or presently are a party to any claim
against Company Group;

(b)except for the payments and benefits expressly set forth in this Agreement,
as of the date you sign this Agreement (i) you have been paid and/or have
received all compensation, wages, bonuses, commissions and/or benefits which are
due and payable, including, without limitation, any vacation time you have
earned but have not used as of the Separation Date and (ii) you are not entitled
to any other payments or benefits from Company, including, without limitation,
pursuant to the Warner Music Inc. Severance Pay Plan.  You have reported all of
the hours you worked while you were employed by Company.

(c)Company has granted you any leave to which you were entitled from Company
under the Family and Medical Leave Act or related state or local leave or
disability accommodation laws;

(d)you have no known workplace injuries or occupational diseases;

(e)you are not Medicare eligible and have not filed a claim for Medicare
benefits;

(f)you are not aware of any fraud or wrongdoing by Company Group and you have
not been retaliated against for reporting any allegations of fraud or other
wrongdoing by Company Group; and

(g)all of Company’s decisions regarding your pay and benefits through the date
you sign this Agreement were not discriminatory based on age, disability, race,
color, sex, religion, national origin or any other classification protected by
law.

4

--------------------------------------------------------------------------------

 

6.Release of Civil Code Section 1542.

(a)It is Company’s and your intention that this Agreement be effective as a full
and final accord and satisfaction and release of each and every matter referred
to by its terms.  You and Company acknowledge that you are each familiar with
Section 1542 of the Civil Code of the State of California, which provides as
follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

You and Company waive and relinquish any right and benefit which you and Company
have or may have under Section 1542 to the full extent that may lawfully be
waived.

(b)In waiving the protections of California Civil Code Section 1542, you and
Company expressly acknowledge awareness that the actual facts and circumstances
surrounding the agreement upon which this release is given may later be
discovered to be different from those now known or believed to be true, and you
assume such risk to effect a full and complete waiver and release.  You and
Company warrant that you and it have read this Agreement, including this waiver
of California Civil Code Section 1542, and that you and it have consulted
counsel or have had the opportunity to consult counsel about this Agreement and
specifically about the waiver of Section 1542, and that you and it understand
this Agreement and the Section 1542 waiver.  You further acknowledge by your
signature below that you freely and knowingly enter into this Agreement.

7.Confidentiality and Non-Disclosure.  Except as otherwise provided in Paragraph
9 or Paragraph 17, you shall not at any time exploit, use, sell, publish,
disclose, or communicate to any person, corporation or entity, either directly
or indirectly, any trade secrets, privileged information, confidential
information, business information or proprietary information regarding Company
Group, including, without limitation, the terms of any agreements including this
Agreement between Company or any of its affiliates and any third party, except
that you may disclose the financial terms of this Agreement to tax authorities
and the financial terms of this Agreement and any other information addressed in
this Agreement either (a) to your attorneys and accountants as necessary to
secure their advice; (b) as needed to enforce your rights or defend yourself
against any claim which is dependent on or affected by the information being
disclosed; or (c) with respect to any matter which is publicly known or
available other than as a result of your breach of your obligations
hereunder.  You shall not during the one-year period following the date hereof,
without the prior written approval of Executive Vice President, Corporate
Communications and Marketing for Warner Music Group, discuss any Company Topic
(as defined below) with any press or media representative, nor shall you provide
any information regarding any Company Topic to any press or media
representative.  “Company Topic” shall mean any matter relating to Company or
its affiliates, including any of their respective employees or artists.  Except
for any disclosure required by Warner Music Group Corp. as an SEC reporting
company, neither you nor Company shall make any public announcement or any
statement to any press or media representative concerning your termination or
separation from Company other than

5

--------------------------------------------------------------------------------

 

any such announcement or statement which is approved in advance by both you and
the Company.  With respect to any disclosure required by Warner Music Group
Corp. as an SEC reporting company, you will be given the advance opportunity to
provide your input.

8.Cooperation.  To the extent allowed by law, you agree to cooperate reasonably
and truthfully with Company, at Company’s expense, in the prosecution, defense
or pursuit of any matter in which you were involved during your employment;
provided that Company shall coordinate with you reasonably in advance to
schedule your cooperative efforts hereunder so as to accommodate your prior
personal and professional commitments.  You also agree not to voluntarily aid or
assist any legal action or proceeding filed by third parties against Company,
unless your participation is required under the law.

9.Protected Disclosures and Statements.  Nothing in this Agreement prohibits you
from complying with any applicable law, rule or regulation or responding
truthfully to a lawfully-issued subpoena, court order, or other binding request
by a regulatory agency or governmental authority or reporting possible
violations of U.S. federal law or regulation to any governmental agency or
entity or making other disclosures that are protected under the whistleblower
provisions of U.S. federal law or regulation.  However, except as provided
otherwise in this Agreement, you are not authorized to disclose any information
covered by Company Group’s attorney-client privilege or attorney work product or
Company Group’s trade secrets without prior written consent of the General
Counsel of Warner Music Inc.  Further, Company hereby informs you, and you
hereby acknowledge, in accordance with 18 U.S.C. Section 1833(b), that you may
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret where the disclosure (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to any attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

10.Return of Property.  You agree to promptly return to Company all property of
Company in your possession, including, but not limited to:  keys, identification
cards, files, records, credit cards, electronic equipment, and books and manuals
issued to you by Company, and all confidential memoranda, notes, records,
reports and other documents (and all copies thereof) relating to the business of
Company which you possess or have under your control.  Subject to the foregoing,
you shall remain entitled to retain a digital and/or physical copy of your
personal and professional contacts listing or rolodex.    

11.Card Pay-Off Requirement.  You hereby represent and agree that any
outstanding balances on corporate credit cards provided to you by Company have
been paid in full, or will be fully paid by you prior to the due date specified
by the credit card provider.

12.Representations and Effective Date.  

(a)Consideration Period.  You understand that this Agreement is a legally
binding document under which you are giving up certain rights, including any
rights you have or may have under the Age Discrimination in Employment Act of
1967 and the Older Workers Benefit Protection Act of 1990 arising from your
employment with Company, the termination of that employment or any other
dealings of any kind between you and Company Group as of the date

6

--------------------------------------------------------------------------------

 

you sign this Agreement unless you have revoked this Agreement pursuant to
Paragraph 12(b), in consideration for your early release from the Employment
Agreement and Company’s release of claims against you.  You acknowledge that you
have been advised to discuss this Agreement with an attorney and other
professional persons unrelated to Company before you sign it, and that you have
been given the time necessary to seek such advice and counsel.  You have had at
least twenty-one (21) days to consider this Agreement.  You also agree that the
21-day consideration period will not restart if changes, material or immaterial,
are made to this Agreement, and you waive any right you might have to restart
the running of the 21-day consideration period.  You acknowledge that you have
read this Agreement and that you have signed this Agreement freely and
voluntarily, with full knowledge of all material facts.

(b)Revocation Period.  You understand you may revoke this Agreement within seven
(7) days of its execution, by notifying Company in writing of your desire to
revoke the Agreement.  If you revoke this Agreement, the Agreement will have no
legal effect.  Any revocation within this period must be submitted, in writing,
to Executive Vice President and General Counsel, Warner Music Inc., and must
state: “I hereby revoke my acceptance of our Separation Agreement and Release.”
The revocation must be either: (a) personally delivered to Executive Vice
President and General Counsel, Warner Music Inc., 1633 Broadway, New York, NY
10019, within seven (7) calendar days after you sign the Agreement; (b) mailed
to Executive Vice President and General Counsel, at the address specified above
by First Class United States mail and postmarked within seven (7) calendar days
after you sign this Agreement; or (c) delivered to Executive Vice President and
General Counsel, at the address specified above through a reputable overnight
service with documented evidence that it was sent within seven (7) calendar days
after you signed the Agreement.  The provisions of this Agreement, including any
payments or benefits due to you, are not binding on Company until eight days
after the execution of this Agreement by you you (and provided you have not
revoked your acceptance pursuant to this Paragraph).  This Agreement will become
binding and enforceable on the eighth day after it is signed by you (unless
revoked as provided in this Paragraph).

13.Complete Agreement.  This Agreement reflects the final and complete Agreement
between you and Company with respect to the subjects addressed by it.  This
Agreement supersedes any and all prior agreements between you and Company,
including the Employment Agreement.  No modification or waiver of the terms of
this Agreement will be valid unless made in writing and signed by an officer of
Company and you.  This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission or by email shall be effective as delivery of a manually executed
counterpart of this Agreement.

14.Severability.  If any provision of this Agreement is ruled invalid, that will
not affect any other provisions of this Agreement that can be given effect
without the invalid provision.  The provisions of this Agreement are severable.

15.Choice of Law.  This Agreement will be governed by and construed according to
the laws of the State of California, without regard to any choice of law
provisions.

7

--------------------------------------------------------------------------------

 

16.Claims Not Released.  You are not waiving any rights you may have to: (a)
your own vested accrued employee benefits under any health, welfare or
retirement benefit plans of Company as of your Separation Date; (b) benefits
and/or the right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) pursue claims which by law cannot be
waived by signing this Agreement; (d) enforce this Agreement; (e) challenge the
validity of this Agreement; (f) be covered or reimbursed under any liability or
other insurance policies maintained by Company in accordance with the terms of
those policies; and/or (g) be indemnified by Company as a former officer and
director of Company and its subsidiaries and affiliates in conformity with their
programs, policies or by-laws or as provided under applicable law in accordance
with the terms of those programs, policies, by-laws or laws.

17.Government Agencies.  Nothing in this Agreement prohibits or prevents you
from filing a charge or communicating with, providing documents or information
to, or participating, testifying or assisting in any investigation, hearing or
other proceeding before, any federal, state or local government agency or
regulatory authority, including but not limited to, the EEOC, NLRB, OSHA, or the
SEC.  Any non-disclosure, confidentiality or waiver provision in this Agreement
does not prohibit you from initiating communications directly with, responding
to any inquiry from, or providing testimony before, any self-regulatory
organization or state or federal regulatory authority, regarding the Company,
your employment, this Agreement or its underlying facts or circumstances.  Any
cooperation provision in this Agreement does not require you to contact the
Company regarding the subject matter of any such communications.  By signing
this Agreement, however, you waive the right to receive damages or monetary
recovery from any such charge you may file or which is filed on your behalf, but
it will not limit your right to receive an incentive award authorized under
federal or state statute or regulation for information provided to any federal
or state regulatory, government or law enforcement agencies, if applicable.

18.Collective/Class Action Waiver.  If any claim is not subject to release, to
the extent permitted by law, you waive any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which Company or any of its affiliates is a party.

19.Non-Solicitation.  While you are employed by Company and through September
30, 2020, you shall not, except as otherwise expressly agreed to by Company in
writing, directly or indirectly, as an employee, agent, consultant, partner,
joint venturer, owner, officer, director, member of any other firm, partnership,
corporation or other entity, or in any other capacity: (a) induce (or attempt to
induce) a breach or disruption of the contractual relationship between Company
or any affiliate of Company (or a label distributed by Company or an affiliate
of Company) and any recording artist (including, without limitation, a duo or a
group), publisher or songwriter (including without limitation, a recording
artist or songwriter who has contracted through a furnishing entity) (“Company
Artist”); (b) use Company’s (or any of its affiliates’) trade secrets or
confidential information to solicit, induce or encourage any individual who at
the time is, or who within the one-year prior period was, a Company Artist to
end its relationship with Company, Company affiliate or label or to enter into
an exclusive recording or music publishing agreement with any other party or (c)
solicit, induce or encourage any individual who at the time is, or who within
the six-month prior period was, an employee of Company or any Company affiliate
in the United States to leave his or her employment or to commence employment
with any other party.

8

--------------------------------------------------------------------------------

 

20.Section 409A.  This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and will be interpreted
in a manner intended to comply with Section 409A of the Code (and any related
regulations or other pronouncements).  Amounts payable under this Agreement
shall be deemed not to be a “deferral of compensation” subject to Section 409A
of the Code to the extent provided in the exceptions set forth in Treas. Reg.
Section 1.409A-1(b)(4) (“short-term deferrals”) and Treas. Reg. Section
1.409A-1(b)(9) (“separation pay plans”) and other applicable provisions of
Treas. Reg. Section 1.409A-1 through A-6.  References under this Agreement to a
termination of your employment shall be deemed to refer to the date upon which
you have experienced a “separation from service” within the meaning of Section
409A of the Code.  Notwithstanding anything herein to the contrary, (a) if at
the time of your separation from service with Company you are a “specified
employee”  as defined in Section 409A of the Code (and any related regulations
or other pronouncements thereunder) and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following your separation from service (or the earliest date
as is permitted under Section 409A of the Code), at which point all payments
deferred pursuant to this Paragraph shall be paid to you in a lump sum and (b)
if any other payments of money or other benefits due to you hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by Company, that does not cause such an
accelerated or additional tax.  To the extent any reimbursements or in-kind
benefits due to you under this Agreement constitute “deferred compensation”
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to you in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv).  Each payment made under this Agreement shall be designated
as a “separate payment” within the meaning of Section 409A of the Code.  For the
avoidance of doubt, any continued health benefit plan coverage that you are
entitled to receive following your termination of employment is expected to be
exempt from Section 409A of the Code and, as such, shall not be subject to delay
pursuant to this Paragraph.

 

Date:

 

9/12/18

 

/s/ Jon Platt

 

 

 

 

JON PLATT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WARNER/CHAPPELL MUSIC, INC.

 

 

 

 

 

Date:

 

9/12/18

 

By:

 

/s/ Paul M. Robinson

 

 

 

 

Name:

 

Paul M. Robinson

 

9